Citation Nr: 1301180	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-47 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2009 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In January 2012 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is included in the claims file.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, the documents in the VVA file include VA treatment records dated from May 2010 to November 2012 that were not reviewed by the RO.  This evidence is not accompanied by a waiver of RO consideration, permitting the Board to consider such records in the first instance.  However, the Board notes that the VA treatment records (some of which note current findings of COPD but offer no nexus opinion) address matters not in dispute, and are not pertinent to the remaining question in this matter.  As will be discussed below, current disability (COPD) has already been established; therefore, the evidence does not have to be referred to the RO for review.  See 38 C.F.R. § 20.1304(c). 

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran may have been exposed to asbestos during service but does not have asbestosis or an asbestos related disease.

2.  The Veteran's COPD did not have onset during or as a result of service and is not the result of possible asbestos exposure during service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in October 2008, prior to the initial adjudication of the claim in January 2009.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's service treatment records (STRs) have been obtained.  All appropriate development to obtain the Veteran's pertinent, available post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination.  The May 2010 respiratory examination was adequate as the examiner reviewed the relevant medical history and provided an opinion with supporting rationale and citation to the evidence.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran seeks service connection for COPD, claimed as secondary to asbestos exposure in the shipyards during service.  Service personnel records indicate (in pertinent part) that he served in the Navy on the USS Valley Forge from October 1967 to March 1969.  His military occupational specialty was aircraft mechanic.

Service treatment records (STRs) are negative for complaints or findings related to COPD.  A March 1969 separation examination report notes that a chest X-ray was negative and clinical evaluation of the lungs was normal. 

Post-service treatment records include VA outpatient treatment records dated from 2003 to 2007.  The Veteran was seen for an initial screening in January 2003 and reported a history of smoking 1 1/2 packs per day for 50 years.  He was seen in October 2005 with a history of nicotine dependence; he reported a motivation to quit smoking.   In April 2007, the Veteran denied any cough or chest pain, but reported occasional shortness of breath with exercise.  He denied using any inhalers.  He reported a desire to quit smoking.  COPD was suspected.  After pulmonary function tests were completed, inhalers were prescribed.  

The Veteran submitted the instant claim in September 2008.  He stated, in pertinent part, that he was exposed to asbestos in Navy shipyards while serving on the USS Valley Forge.

VA outpatient treatment records dated from 2008 to 2009 note the Veteran's ongoing treatment for COPD.  Records show that the Veteran had not smoked since April 2007.

In a September 2009 letter, CJM, P.A.C., noted that the Veteran had been diagnosed with COPD.  She also noted that the Veteran had reported a history of possible asbestos exposure in service.  She stated that if the Veteran "did indeed have [asbestos] exposure, this could have been an affecting factor on his chronic pulmonary issues."

VA outpatient treatment records dated from January 2010 to May 2010 note the Veteran's ongoing treatment for COPD.

A May 2010 VA respiratory examination report notes the Veteran's history of asbestos exposure in service and smoking which dated from prior to his military service until three or four years ago.  The Veteran reported that he was first diagnosed with COPD in the 1970's.  Physical examination revealed no chest wall scarring or deformity.  Chest expansion was slightly limited.   X-ray studies revealed no evidence of interstitial disease, masses, or pleural calcification to suggest asbestos exposure.  The radiologist stated that the X-ray studies were unremarkable.  Pulmonary function tests were conducted and the diagnosis was COPD.  After reviewing the Veteran's claims files, the VA examiner opined that the Veteran's COPD is a chronic condition and is less likely than not caused by or related to his claimed asbestos exposure.  The examiner stated:

Asbestos is associated with restrictive disease rather than obstructive disease.  COPD is an obstructive condition.  Therefore the [Veteran's] COPD is less likely than not related to asbestos.  It is more likely than not related to the [Veteran's] history of cigarette smoking.

The evidence of record also includes a September 2008 lay statement from the Veteran's shipmate TD.  TD stated that the Veteran worked below decks with a civilian welder and was exposed to asbestos on a daily basis. 

The Veteran testified during the January 2012 Travel Board hearing that he did not have problems with his breathing in service.  Following service, however, his breathing problems became so severe in 2003 that he decided to seek treatment.  He testified that he was exposed to asbestos during service, but not after service when he mainly worked as a jewelry maker out of his house.  He further testified that he smoked for "a long time," but currently does not smoke. 

As noted above, the Veteran's service personnel records show that he served in the Navy as an aircraft mechanic.  His shipmate also stated that he also assisted in some shipyard renovations.  Assuming, but not deciding, that the Veteran was exposed to at least some degree of asbestos in service, the evidence does not indicate he has an asbestos-related disease.  There is no radiographic evidence of parenchymal lung disease or asbestosis.  See VA Manual, 9(e).  Further, no physician has diagnosed asbestosis or any other asbestos-related lung disorder.  His only diagnosis is COPD.

The Veteran may still establish service connection for COPD by affirmative and competent evidence that such diseases are related to his service or some event therein.  However, the first evidence of diagnosis of this disability is in 2007, more than 35 years after the Veteran's discharge from service in 1969.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that COPD is service-related, providing more limited evidence against this claim.  See Maxson, supra.

Furthermore, there is no competent and credible evidence that links COPD to the Veteran's service.  Although a physician's certified assistant stated in September 2009 that the Veteran's asbestos exposure "could have been an affecting factor" in his COPD, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, this opinion does not address any of the other potential causes for the Veteran's COPD, including smoking.

The more probative evidence consists of a May 2010 VA examination report.  The VA examiner acknowledged the Veteran's likely asbestos exposure in service, and noted the negative chest X-ray findings (no evidence of interstitial disease, masses, or pleural calcification to suggest asbestos exposure).  He also noted that COPD is an obstructive condition, whereas asbestos is associated with restrictive disease.  He opined that the Veteran's COPD is less likely than not related to asbestos, and more likely than not related to his long history of cigarette smoking.  There is no persuasive medical opinion to the contrary.  Thus, the Board finds that the evidence weighs against a finding of service connection for COPD secondary to asbestos exposure in service.  

The Veteran's belief that his COPD is related to asbestos exposure in service is not competent evidence, as he is a layperson, untrained in establishing a medical diagnosis or determining medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  The Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, supra.  

The Veteran is certainly competent to testify as to symptoms such as difficulty breathing, coughing, or shortness of breath, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr, supra.  Here, the Board finds that the Veteran's opinion as to whether his COPD is related to service is not competent evidence because such opinion is a medical question too complex to be the subject of the opinion of a layperson.  While the Board does not doubt the sincerity of the Veteran's current beliefs, his claimed disability is internal and not visible to the naked eye.  It requires extensive testing to determine onset, etiology and diagnosis.  Therefore, the Veteran is not competent to render a credible opinion regarding the existence and/or etiology of the alleged asbestosis, asbestos related disease, COPD related to service more than 40 years ago.  Thus, his statements are entitled to little probative weight.  The Board places more weight on the VA examiner's opinion.  The examiner reviewed the claims file, performed a comprehensive examination, and provided an etiology opinion supported by rationale.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, supra.  The appeal is denied.


ORDER

Service connection for COPD is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after an SOC is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203. 

Here, a May 2011 rating decision granted service connection for degenerative disease of the lumbar spine and assigned a 10 percent disability rating, effective September 18, 2008.  In the January 2012 Travel Board hearing, the undersigned clearly indicated that the Veteran had expressed disagreement with the 10 percent rating.  See January 2012 hearing transcript, pp. 2 and 14.  The filing of a timely NOD initiates the appeal process.  As an SOC has not been issued in this matter, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should issue an SOC to the Veteran addressing the issue of entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine.  It should also inform him of the requirements to perfect an appeal with respect to the new issue. 

2.  If the Veteran perfects an appeal with respect to the increased rating issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


